Case 2:17-cv-05051-CCC-MF Document 150 Filed 12/22/20 Page 1 of 6 PageID: 1512


 **NOT FOR PUBLICATION**

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY




 THE INDEPENDENCE PROJECT, INC., et                      Civil Action No.: 17-5051 (CCC)
 al.,

                     Plaintiffs,                            OPINION AND ORDER

 v.

 GATOR WESTFIELD, LLC., et al.,

                     Defendants.



         IT APPEARING THAT:

      1. On July 11, 2017, Plaintiffs The Independence Project and Ronald Moore (“Plaintiffs”)

 filed a complaint (the “Complaint”) in the instant matter. ECF No 1.

      2. Plaintiffs were granted leave to file an amended complaint by Magistrate Judge Steven C.

 Mannion on January 10, 2019. ECF No. 67.

      3. Plaintiffs filed an amended complaint (the “Amended Complaint”) on January 11, 2019.

 ECF No. 68. The Amended Complaint alleges that plaintiff Moore is an individual with disabilities

 as defined by the Americans with Disabilities Act (“ADA”) because he is a quadriplegic. Id. at 3.

 Plaintiff The Independence Project is a non-profit corporation that represents the interests of

 individuals with disabilities by ensuring that places of public accommodation are accessible to

 people with disabilities. Id. Plaintiff Moore is a member of The Independence Project. The

 Amended Complaint names Gator Westfield, LLC and James Goldsmith, as Trustee of the Stuart

 O. Goldsmith 2012 Family Trust – Westfield, as defendants (together, “Defendants”). Defendants

                                                 1
Case 2:17-cv-05051-CCC-MF Document 150 Filed 12/22/20 Page 2 of 6 PageID: 1513


 hold title to Westfield Plaza, a shopping center located at 223–341 South Avenue East, Westfield,

 NJ, 07090 (the “Subject Property”). It is undisputed that the Subject Property is a place of public

 accommodation that must comply with ADA regulations. Id.; see also ECF No. 72-13 at 3.

      4. In the initial Complaint, plaintiff Moore alleged that he visited the Subject Property and

 encountered numerous violations of the ADA, including but not limited to: (1) issues with parking

 spaces and access aisles; (2) issues with curb ramps; (3) failure to provide a safe accessible route

 to ramps or curb ramps; (4) lack of a safe accessible route to the street or sidewalk; (5) failure to

 provide accessible dining tables at various restaurants; (6) inaccessible payment counters at

 various establishments; (7) lack of wheelchair accessibility in restrooms; (8) lack of accessible

 flush controls in restrooms; (9) inaccessible door knobs and improper signage in restrooms; and

 (10) failure to properly maintain accessible features at the Subject Property. ECF No. 1 at 4–6.

 Plaintiffs allege that these issues amount to discrimination as Defendants have “discriminated

 against the individual Plaintiff and members of the corporate Plaintiff organization by denying

 them access to, and full and equal enjoyment of, the goods, services, facilities privileges,

 advantages, and/or accommodations of the buildings, as prohibited by 42 U.S.C. § 12182.” Id. at

 4.

      5. The Amended Complaint includes two counts: (1) violation of Title III of the ADA and (2)

 violation of the New Jersey Law Against Discrimination (“NJLAD”). Id. at 2, 9. In connection

 with their ADA claim, Plaintiffs seek a declaratory judgment that the Subject Property was in

 violation of Title III of the ADA at the commencement of this lawsuit; injunctive relief; and

 attorney’s fees, costs, and litigation expenses pursuant to 42 U.S.C. § 12205. Id. at 9. In connection

 with their NJLAD claim, Plaintiffs seek injunctive relief, damages, attorneys’ fees, and litigation

 expenses (including expert fees and costs). Id. at 10.
                                                   2
Case 2:17-cv-05051-CCC-MF Document 150 Filed 12/22/20 Page 3 of 6 PageID: 1514


     6. Plaintiffs’ expert performed a Rule 34 inspection of the Subject Property on November 28,

 2017 and issued an expert report setting forth the alleged violations with measurements. ECF No.

 68 at 5. On June 9, 2018, counsel for Defendants sent counsel for Plaintiffs an email with a

 supplemental expert report and claimed that all violations had been remedied. Id. Plaintiffs’ expert

 re-inspected the Subject Property on June 26, 2018 and found that numerous violations of the ADA

 still existed, including: (1) newly constructed parking spaces contain slopes greater than 2%;

 (2) newly installed curb ramp that fails to provide a level landing; (3) impediments on exterior

 accessible route to street and abrupt changes of level in sidewalk; (4) slope of 4% on curb of

 exterior accessible route leading into street; (5) payment counters impeded by goods; (6) payment

 options beyond reach on new laundromat machines; (7) slopes greater than 2% at the base of doors

 to various establishments; (8) impeded floor space in restrooms; and (9) non-complaint grab bars,

 toilet seat heights, and paper towel dispensers in restrooms. Id. at 5–7.

     7. Defendants filed a motion to dismiss the Amended Complaint on January 25, 2019. 1 ECF

 No. 72. Defendants argue that this Court lacks subject matter jurisdiction over Plaintiffs’ claims

 in equity as Defendants have “made all necessary modifications as framed and limited by the

 original Complaint, Plaintiffs’ Rule 34 Inspection Reports and the Amended Complaint.” ECF No.

 72-13 at 1. Defendants also argue that Plaintiffs fail to identify in the Amended Complaint any

 specific barriers they actually encountered at the Subject Property and therefore Plaintiffs lack

 standing to pursue all of their claims. Id. at 1–2.

     8. Plaintiffs filed a brief in opposition to the motion to dismiss. ECF No. 85. Plaintiffs argue



 1
   The motion to dismiss was administratively terminated while the parties participated in
 mediation. ECF No. 137. After mediation was unsuccessful, the motion to dismiss was
 reinstated on May 13, 2020.
                                                 3
Case 2:17-cv-05051-CCC-MF Document 150 Filed 12/22/20 Page 4 of 6 PageID: 1515


 that the instant suit is not moot because extensive physical violations remain at the Subject

 Property and because the Subject Property is not regulated by written policies and procedures that

 ensure it remains compliant with the ADA. Id. at 14–17. Additionally, Plaintiffs argue they have

 standing in this matter as plaintiff Moore alleges he has been to the Subject Property multiple times

 since he has filed the lawsuit, that no law requires him to return to the Subject Property repeatedly

 to encounter each barrier, and that because Plaintiffs have established standing with respect to a

 number of barriers at the Subject Property, they may bring challenges to all other barriers on the

 premises that affect their disability. Id. at 23–25.

     9. A court must grant a motion to dismiss under Federal Rule of Civil Procedure 12(b)(1) if

 the court determines that it lacks subject-matter jurisdiction over a claim. In re Schering Plough

 Corp. Intron/Temodar Consumer Class Action, 678 F.3d 235, 243 (3d Cir. 2012). First, the court

 must determine whether the 12(b)(1) motion presents a facial attack or a factual attack. Id. (citing

 Mortensen v. First Fed. Sav. & Loan Ass’n, 549 F.2d 884, 891 (3d Cir. 1977)). Unlike facial

 attacks, for which the court must consider the allegations of the complaint in the light most

 favorable to the plaintiff, “the presumption of truth does not extend to factual attacks, and the

 existence of disputed material facts will not preclude the trial court from evaluating for itself the

 merits of jurisdictional claims,” including “weigh[ing] and consider[ing] facts outside the

 pleadings to decide whether subject matter jurisdiction is proper.” Hood v. Mercer-Bucks

 Orthopedics, No. 14-3427, 2014 WL 5465879, at *2 (D.N.J. Oct. 28, 2014) (citing Mortensen, 549

 F.2d at 891, and Constitution Party of Pa. v. Aichele, 757 F.3d 347, 358 (3d Cir. 2014)).

     10. Defendants here assert a factual challenge under Rule 12(b)(1) and contend that the Court

 should consider the report of its expert, Ron Barr, in connection with the motion to dismiss. The

 Court must also consider the report of Plaintiffs’ expert, Anthony Mattera, however, and because
                                                    4
Case 2:17-cv-05051-CCC-MF Document 150 Filed 12/22/20 Page 5 of 6 PageID: 1516


 the competing expert reports submitted here cannot be reconciled, the Court must deny

 Defendants’ motion to dismiss. See Davis v. Wells Fargo, 824 F.3d 333, 348 (3d Cir. 2016)

 (citations and quotation marks omitted) (“We have already held that a district court must take care

 not to reach the merits of a case when deciding a Rule 12(b)(1) motion. . . Jurisdictional finding

 of genuinely disputed facts is inappropriate when the jurisdictional issue and substantive issues

 are so intertwined that the question of jurisdiction is dependent on the resolution of factual issues

 going to the merits of an action. . . . [W]hen a factual challenge to jurisdiction attacks facts at the

 core of the merits of the underlying cause of action, the proper procedure for the district court is

 to find that jurisdiction exists and to deal with the objection as a direct attack on the merits of the

 plaintiff’s case.”

     11. On the record before it, the Court cannot find that this matter is moot because Plaintiffs’

 expert has submitted a credible report showing that a number of violations remain at the Subject

 Property. See ECF No. 85-1. While Defendants’ expert disagrees with Plaintiffs’ expert about

 some of his findings, Defendants also do not dispute that some of these issues persist with the

 Subject Property and instead argue that these remaining uncontested issues are minor. ECF No.

 101 at 5 (“Plaintiffs’ cherry-picked placement of a level in only certain portions of the space does

 not provide sufficient evidence to overcome the altimeter measurements provided by Gator.

 Further, any minor deviation in certain spots within the space is sufficiently de minimus not to act

 as a bar to a finding of mootness.”); id. at 8 (“To the extent such permission is granted, Gator

 intends to undertake the necessary tree/root maintenance and sidewalk repair imminently. Id. The

 issue, however, is wholly beyond Gator’s control and, therefore, does not preclude a finding of

 mootness by this Court.”). While the Court commends Defendants’ efforts to modify the Subject

 Property, the Court cannot conclude that this case is moot at this time because of the competing
                                                   5
Case 2:17-cv-05051-CCC-MF Document 150 Filed 12/22/20 Page 6 of 6 PageID: 1517


 and contradictory expert reports, as well as arguments over which remaining issues constitute

 actionable violations and which are trivial. See ECF No. 85 at 15 (“In the subject case, no such

 finding is possible as the Plaintiffs’ expert on his most recent re-inspection on February 21, 2019,

 found that substantial barriers still exist at the subject facility.”).

     12. Defendants’ standing argument fares no better and their reply in support of the motion to

 dismiss does not appear to address Plaintiffs’ caselaw. Plaintiffs have alleged that they have

 repeatedly visited the Subject Property and encountered issues identified in the Amended

 Complaint. See ECF No. 68 at 3. Given these asserted circumstances, Plaintiffs have standing to

 challenge all barriers related to plaintiff Moore’s claimed disability. See Access 4 All, Inc. v.

 Absecon Hosp. Corp., No. 04-6060, 2006 WL 3109966, at *9 (D.N.J. Oct. 30, 2006). 2

     13. For the reasons discussed above, Defendants’ motion to dismiss (ECF No. 72) is DENIED.

         Accordingly, IT IS on this 22nd day of December, 2020,

         ORDERED that Defendants’ motion to dismiss (ECF No. 72) is DENIED; and it is finally

         ORDERED that the parties are to submit a joint status letter to the Court within thirty (30)

 days of entry of this Opinion & Order.

         SO ORDERED.



                                                    CLAIRE C. CECCHI, U.S.D.J.




 2
  The Court need not address Defendants’ arguments regarding fees, expenses, and costs which
 are contingent on the Court finding that Defendants have mooted this matter and that Plaintiff
 cannot prevail on his ADA claims.
                                                 6
